MATTHEWS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action brought in the Summit Common Pleas by William Heuer, for an injunction to restrain Louis J. Huwe, County Treasurer, and others from collecting a tax for trafficking in intoxicating liquors. The evidence disclosed that Heuer was found guilty in the Akron Municipal Court of having intoxicating liquor in his possession and that he was charged in the Meyor’s Court with keeping a place where intoxicating liquors were unlawfully sold, to which charge he; pleaded guilty and was fined. The plaintiff objected to the competency of the record of the Mayor’s Court. The plaintiff himself testified that he never conducted the business of trafficking- in intoxicating liquor and that the plea of guilty was made by his attorney to avoid payment of a higher fine. Held:
The great weight of authority holds that an adjudication in a criminal case is inadmissible in a subsequent civil acton even between the same parties. Therefore the question whether plaintiff trafficked in intoxicating liquors is not res adjudicata. The plea of guilty is admissible as an admission against interest, but it is entitled to such weight only as the circumstances give it. Here the court is unwilling to give such an unsworn stateme greater weight than the plaintiff’s sworn testimony or to hold that it destroys plaintiff’s. credibility as a witness. The preponderance of the evidence is in favor of plaintiff. Injunction is made permanent.